SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1010
CA 15-00295
PRESENT: SCUDDER, P.J., SMITH, LINDLEY, VALENTINO, AND WHALEN, JJ.


TRAVELERS CASUALTY AND SURETY COMPANY,
FORMERLY KNOWN AS THE AETNA CASUALTY AND
SURETY COMPANY, AND THE TRAVELERS INDEMNITY
COMPANY, AS SUCCESSOR IN INTEREST TO GULF
INSURANCE COMPANY, PLAINTIFFS-RESPONDENTS,

                      V                                            ORDER

CORNING INCORPORATED, FORMERLY KNOWN AS CORNING
GLASS WORKS, CORNING OAK HOLDING INC., FORMERLY
KNOWN AS OAK INDUSTRIES INC., OAKGRIGSBY, INC.,
DEFENDANTS-APPELLANTS,
AND H.W. HOLDING CO., FORMERLY KNOWN AS
HARPER-WYMAN COMPANY, COUNTERCLAIMANT.


WARD GREENBERG HELLER & REIDY LLP, ROCHESTER (KEVIN T. MERRIMAN OF
COUNSEL), FOR DEFENDANTS-APPELLANTS.

DENTONS US LLP, CHICAGO, ILLINOIS (DONNA J. VOBORNIK, OF THE ILLINOIS
AND WISCONSIN BARS, ADMITTED PRO HAC VICE, OF COUNSEL), AND KENNEY
SHELTON LIPTAK NOWAK LLP, BUFFALO, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from a judgment (denominated order) of the Supreme Court,
Steuben County (Matthew A. Rosenbaum, J.), entered September 22, 2014.
The judgment, among other things, granted the motion of plaintiffs for
partial summary judgment and denied the motion of defendants for
partial summary judgment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    October 2, 2015                       Frances E. Cafarell
                                                  Clerk of the Court